NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-1510
                                       ___________

                                   GERALD A. WEST,
                                              Appellant

                                             v.

OFFICER SHULTZ; A.W. HUDSON; COUNSELOR EDINGER; OFFICER SPADE;
 UNIT MANAGER ADAMI; OFFICER WHITTNER; WARDEN BLEDSOE; ASST.
WARDEN HUDSON; ASST. WARDEN YOUNG; ASST. WARDEN REAR; UNITED
                       STATES OF AMERICA
               ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                       (M.D. Pa. Civil Action No. 1-12-cv-01004)
                         District Judge: Honorable Yvette Kane
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 2, 2017
              Before: AMBRO, KRAUSE and NYGAARD, Circuit Judges

                             (Opinion filed: October 3, 2017)
                                      ___________

                                        OPINION *
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Gerald West, proceeding pro se, appeals an order of the United States District

Court for the Middle District of Pennsylvania granting summary judgment for prison

employees and the United States in his action pursuant to Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), and the Federal Tort Claims

Act, 28 U.S.C. §§ 1346(b), 2671-80. For the reasons that follow, we will dismiss the

appeal for lack of jurisdiction.

       West’s complaint raises various claims in connection with his confinement at

USP-Lewisburg. Relevant here, West alleges that his cellmate sexually assaulted him,

that he gave a staff member a “cop-out” or note about the assault, that Officer Shultz

came to his cell and tried to tell West’s cellmate about the cop-out, and that his cellmate

then assaulted him again. West avers that Officer Spade took him to a holding cell and

told him that he did not believe the cop-out and that he had thrown it away.

       West also alleges that he filed a complaint against Unit Manager Adami, who had

threatened to place him in restraints if he did not find a cellmate, and that Officer Shade

falsified a conduct report, which resulted in his being placed in restraints for two days.

West claims that Officers Shultz and Spade were deliberately indifferent and failed to

protect him and that Unit Manager Adami retaliated against him. West also brought

claims against the Warden, other prison employees, and the United States.

       The defendants filed a motion to dismiss and for summary judgment raising

several arguments, including that West had only exhausted his administrative remedies as

to his Bivens claims against Officer Shultz related to the assault and Officer Shade

related to the false conduct report. The defendants’ brief reflects that they believed that


                                              2
Officers Spade and Shade were the same person and that West had mistakenly referred to

Officer Spade in connection with his failure-to-protect claim.

       In response, West filed a motion for leave to file an amended complaint. He stated

that Officer Spade was “rightfully named” in the original complaint, that Officer Shade

was not a defendant, and that Officers Spade and Shade are different people. He sought

to clarify the identity of the defendants and correct deficiencies in the complaint. The

defendants opposed West’s motion. They asserted that West’s original and proposed

amended complaints contained essentially the same allegations and that the amended

complaint did not cure the alleged deficiencies raised in their motion. The District Court

agreed and denied the motion to amend the complaint.

       The District Court subsequently granted the defendants’ motion to dismiss and for

summary judgment in part and denied it in part. Significantly, the District Court set forth

the defendants to the action in its decision and included Officer Shade but not Officer

Spade. The District Court also substituted Officer Shade’s name for Officer Spade in its

summary of West’s complaint. The District Court ruled that West had exhausted his

administrative remedies as to his claim against Officer Shade related to the false conduct

report and his claim against Officer Shultz related to the assault, and that he had

exhausted a claim under the FTCA against the United States. The District Court allowed

these claims to proceed and granted summary judgment in favor of the other defendants

for failure to exhaust. Thereafter, the District Court granted summary judgment in favor

of Officers Shade and Shultz and the United States and denied West’s motion for partial

summary judgment. This appeal followed.


                                              3
       We have jurisdiction of appeals from all final decisions of the district courts. 28

U.S.C. § 1291. A “final decision” has two effects: it will resolve all claims presented to

the district court and, after the decision has been issued, there will be nothing further for

the district court to do. Aluminum Co. of America v. Beazer East, Inc., 124 F.3d 551,

557 (3d Cir. 1997). “[T]here is no final order if claims remain unresolved and their

resolution is to occur in district court.” Id. Because the record appeared to reflect that

the District Court did not adjudicate West’s claim against Officer Spade, the parties were

directed to file supplemental briefs addressing our appellate jurisdiction. 1

       The defendants below (“Appellees”) assert that the District Court has issued a

final and appealable order because West’s complaint did not contain a claim against

Officer Spade. Appellees state that the District Court did not address an allegation as to

Officer Spade because it found that only claims against Officers Shultz and Shade had

been exhausted. They state that Officer Spade’s name only appears in the complaint

under the deliberate indifference claim concerning Officer Shultz, and that they believed

that West was referring to Officer Shade in that claim based on his additional claim of

retaliation by Officer Shade.

       We disagree that West’s complaint does not contain a claim against Officer Spade.

The complaint lists Officer Spade as a defendant, asserts that he was deliberately

indifferent, states that he is being sued in his individual capacity, and seeks compensatory

relief from him. West alleges that after the second assault Officer Spade told him that he


1
 A district court may direct entry of a final judgment as to fewer than all claims or parties
pursuant to Federal Rule of Civil Procedure 54(b), but that did not occur here.


                                              4
did not believe the cop-out and he threw it away. After Appellees filed their motion to

dismiss and for summary judgment reflecting that they believed Officers Spade and

Shade were the same person, West stated in his motion to amend his complaint that

Officer Spade was the proper defendant. The District Court’s decision on Appellees’

motion reflects that West’s claim against Officer Spade was not adjudicated. Appellees

argue that West does not contend in his supplemental brief that the District Court erred

by only addressing Officer Shade, but it does not follow that the District Court has issued

a final decision. 2

       Appellees also argue that the District Court has issued a final and appealable

decision because West has voluntarily abandoned any claim against Officer Spade.

Appellees correctly assert that a plaintiff may render an otherwise non-appealable order

final by voluntarily and finally abandoning a claim. Bethel v. McAllister Bros., Inc., 81

F.3d 376, 382 (3d Cir. 1996). West, however, raises his claim against Officer Spade in

his brief on appeal. In his supplemental brief addressing jurisdiction, West states that

“[i]t is not clear as to the dismissal of Officer Spade,” and that, under Federal Rule of

Civil Procedure 60(a), clerical errors in the record arising from oversight or omission

may be corrected on the motion of any party. Appellant’s Supp. Br. 3. He states that, if

there was an oversight or error by the District Court, he would like “to proceed with the

judgment” of the court of appeals. Appellant’s Supp. Br. at 4. Unlike the statements in


2
 The District Court recognized West’s allegations against Officer Spade and the fact that
there were two officers with similar names in its second summary judgment decision, but
that decision addressed West’s claims against only Officers Shultz and Shade and the
United States.


                                              5
the cases cited by Appellees, these statements are insufficient to find that West has

abandoned his claim against Officer Spade. See, e.g., Tierman v. Devoe, 923 F.2d 1024,

1031 (3d Cir. 1991) (plaintiff renounced claims against parties dismissed without

prejudice); Fassett v. Delta Kappa Epsilon, 807 F.2d 1150, 1156-57 (3d Cir. 1986)

(same).

       Accordingly, we will dismiss this appeal for lack of jurisdiction.




                                             6